Citation Nr: 0403841	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had verified active duty from January 1951 to 
December 1960 and from January 1961 to January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for bilateral hearing loss and 
tinnitus, assigning 10 percent evaluations for each 
condition, effective from July 10, 2002.  


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by Level IV auditory 
acuity in the left ear, and Level IV auditory acuity in the 
right ear.

2.  The veteran has persistent and recurrent tinnitus due to 
acoustic trauma.

3.  Neither bilateral hearing loss nor bilateral tinnitus is 
manifested by an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2003).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for tinnitus have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 68 Fed. Reg. 25,822 (May 14, 2003) (to be 
codified as amended at 38 C.F.R. § 4.87, Diagnostic Code 
6260).

3.  Referral for consideration of an extra-schedular rating 
for service-connected hearing loss and tinnitus is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5106, 5107 (West 2002).  This statute redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, the veteran was notified, by means of the 
discussions in a December 2002 rating decision and an April 
2003 statement of the case (SOC), of the criteria for 
establishing increased evaluations for the claims on appeal, 
the pertinent law and regulations, and the reasons for the 
denial of the claims.  He has been informed, therefore, of 
what the evidence needs to show in order for the claims to be 
granted.  

By way of a duty to assist letter issued in July 2002, the RO 
notified the veteran of evidence and information necessary to 
substantiate the claims and informed him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the veteran was advised that he should 
furnish any treatment records in his possession pertaining to 
the claims, or identify any additional evidence and provide a 
properly executed release so that VA could request the 
records for him.  

The duty to assist letter sent to the appellant in July 2002, 
prior to any adjudication of the claims, also properly 
notified him of his statutory rights.  See Paralyzed Veterans 
of America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  That 
is, even though the letter requested a response within 30 
days, it also expressly notified the appellant that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  Moreover, an 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____) 

Significantly, the July 2002 correspondence also advised the 
veteran that if he had no further evidence to submit, he 
could specifically state this so that adjudication could be 
undertaken expediently.  In July 2002, the veteran submitted 
a signed statement to the effect that he had been informed 
that he could provide additional evidence to support his 
claims, but had presented all available evidence and had no 
further evidence to add.  The RO obtained his service medical 
records, and he has not identified any additional relevant 
records.  He was also afforded a VA examination in November 
2002.

In the present case, the appellant was notified of VA's duty 
to assist, and of the evidence needed to support the claims, 
as explained herein.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board 
must identify documents which establish compliance with 
VCAA).  The Board concludes that the notifications received 
by the appellant adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  

II.  Factual Background

The service medical records include a September 1965 
retirement examination which shows normal bilateral hearing 
through 2,000 hertz, but impaired hearing bilaterally at 
4,000 hertz.  

The veteran filed his initial compensation claim in July 
2002.  At that time, he submitted additional evidence 
including a January 1983 medical statement indicating that he 
had a permanent severe high frequency sensorineural hearing 
loss, which caused severe problems for him understanding 
speech.  Also submitted was a February 1991 audiological 
evaluation which revealed normal hearing bilaterally through 
1500 hertz with mild to severe sensorineural hearing loss 
above 2,000 hertz, with good speech discrimination.  

A VA audiological evaluation was conducted in November 2002.  
The veteran gave a history of hearing loss due to noise 
exposure to 90-mm guns during World War II.  Since that time, 
he reported that he had also experienced constant, high-
pitched tinnitus in both ears.  He stated that he had no 
post-service noise exposure and indicated that his hearing 
loss and tinnitus had worsened over the years.  

On audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
85
90
LEFT
25
20
45
85
85

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 64 in the right 
ear and 59 in the left ear.  Speech audiometry revealed 
speech recognition ability of 76 percent in the right ear and 
80 percent in the left ear.  A final diagnosis of severe 
high-frequency neurosensory hearing loss bilaterally, with 
tinnitus secondary to the high-frequency hearing loss, was 
made.  The examiner noted that a hearing test dated in 1965 
revealed mild high frequency hearing loss bilaterally.  The 
examiner opined that both the bilateral hearing loss and 
tinnitus were at least as likely as not related to military 
noise exposure, or at least had their onset at that time.  

In a December 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, assigning 
10 percent evaluations for each condition, effective from 
July 10, 2002.  

In April 2003, the veteran provided a statement indicating 
that: (1) his ears rang constantly due to tinnitus; (2) he 
cannot hear a normally spoken voice at more than 5 feet; (3) 
he has to lip-read to assist in determining what people were 
saying; and (4) he had been refused employment at a country 
club due to hearing loss and tinnitus.  

III.  Pertinent Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor. 38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown -- that the present level of the veteran's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ." Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, the Rating Schedule was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear. 64 Fed. Reg. 25,202-210 (1999), now codified at 38 
C.F.R. §§ 4.85- 4.87 (2002).  The veteran filed his claim in 
July 2002, and accordingly, only the amended provisions are 
applicable to his hearing loss claim.  Subsequent amendments 
to the rating schedule made in May 2003, effecting the 
evaluation of tinnitus, have been made as are applicable to 
this claim and will be discussed herein.  See also 68 Fed. 
Reg. 25822 (May 14, 2003);

IV.  Analysis

Bilateral Hearing Loss

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral defective hearing 
warrants a higher disability rating.  His service-connected 
hearing loss has been rated by the RO under the provisions of 
Diagnostic Code 6100.  

The ratings schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.   
See 38 C.F.R. § 4.85 (2003).

The provisions of 38 C.F.R. § 4.86, apply to exceptional 
patters of hearing impairment.  When the puretone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or 
Table VIa is to be used, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  Additionally, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b).  However, an exceptional 
pattern of hearing impairment as defined under 38 C.F.R. 
§ 4.86, is not shown in this case and therefore, those 
provisions are not applicable.  

Evaluating the November 2002 VA audiological test results, 
the Board finds that when the pure tone threshold average 
(64) and the speech recognition score (76) for the right ear 
are applied to Table VI (Numeric Designation of Hearing 
Impairment Based on Pure Tone Threshold Average and Speech 
Discrimination), the numeric designation of hearing 
impairment is IV.  When the pure tone threshold average (59) 
and speech recognition score (80) for the left ear are 
applied to Table VI, the numeric designation of impairment is 
also IV.  When the numeric designations for the right and 
left ears are applied to Table VII (Percentage Evaluation for 
Hearing Impairment-Diagnostic Code 6100), the percentage of 
disability for hearing impairment is 10 percent and an 
increased rating is not warranted.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100. 

The Board has carefully reviewed and considered the veteran's 
statements. However, the Board must base its decision on the 
relevant medical evidence of record.  The degree of bilateral 
hearing loss shown by the examination fails to meet the 
standards for an evaluation in excess of 10 percent.  
Moreover, the evidence does not demonstrate a significant 
variation in disability related to either service-connected 
bilateral hearing loss since the grant of service connection 
in July 2002.  Therefore, the veteran is not entitled to a 
staged rating.  

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for bilateral hearing loss.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  As noted earlier, 
the evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, 3 Vet. App. at 349.

Tinnitus

During the pendency of this appeal, the regulations governing 
the schedular criteria for tinnitus was revised effective 
June 13, 2003.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312- 13 (1991).  The 
amendments were made after the SOC was issued in April 2003.  
Consequently, the revisions were not considered by the RO and 
the veteran was not provided with the new regulations or 
specifically advised that any changes were made in the 
regulation.  However, the pertinent regulations do not 
contain any substantive changes that affect this particular 
case, but merely codify current standard VA practice 
concerning the evaluation of tinnitus.  38 C.F.R. § 4.87.  
The schedular criteria have not been changed.  Accordingly, 
the Board finds that neither the old or new regulations 
referable to the evaluation of tinnitus are more favorable to 
the veteran and that it is not be prejudicial to apply the 
amended provisions in this case.

Under the regulations in effect prior to June 13, 2003, a 
disability of tinnitus, recurrent warrants an evaluation of 
10 percent.  Note: A separate evaluation for tinnitus may be 
combined with an evaluation under Diagnostic Codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260.

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus, recurrent warrants an evaluation of 
10 percent.  Note (1): A separate evaluation for tinnitus may 
be combined with an evaluation under Diagnostic Codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) 
under this diagnostic code, but evaluate it as part of any 
underlying condition causing it.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.

With respect to the evidence in this case, the November 2002 
VA examination report documents complaints of constant high-
pitched tinnitus in both ears.  The veteran also complained 
of constant ringing in his ears in an April 2003 statement.  
The veteran's tinnitus was evaluated by the RO under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under 
this diagnostic code, a maximum evaluation of 10 percent is 
warranted for recurrent tinnitus.  Id.; see also 68 Fed. Reg. 
25822 (May 14, 2003); VAOPGCPREC 2-2003, 68 Fed. Reg. __ 
(2003).  Thus, as the veteran's tinnitus has been granted the 
maximum schedular evaluation available under this rating 
provision, an evaluation in excess of 10 percent is warranted 
only if the Board finds a more favorable applicable 
diagnostic code or there is a basis for an extraschedular 
evaluation.  Again, the evidence does not demonstrate a 
significant variation in disability related to service-
connected tinnitus since the grant of service connection in 
July 2002.  Therefore, the veteran a staged rating for 
tinnitus is not warranted.  

The Board is unable to find any alternative diagnostic code 
under which the evaluation of the veteran's tinnitus might be 
increased.  Diagnostic Code 6260 refers to the possibility 
that an evaluation for tinnitus might be combined with 
separate evaluations not only for impaired hearing (under 
Diagnostic Code 6100), as has been done in this case, but 
also for chronic suppurative otitis media, mastoiditis, 
and/or cholesteatoma (under Diagnostic Code 6200) or 
peripheral vestibular disorders (under Diagnostic Code 6204), 
except where tinnitus itself supports an evaluation under one 
of those provisions.  See 38 C.F.R. § 4.87, Diagnostic Codes 
6260, Note (2002).  Here, however, the veteran has not been 
diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, cholesteatoma, or a 
peripheral vestibular disorder.  Hence, there is no basis for 
an additional rating.

Thus, the Board concludes that Diagnostic Code 6260 provides 
for a maximum 10 percent rating for recurrent tinnitus, 
whether perceived as unilateral or bilateral.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 Vet. App. 
376, at 378 (1995) (10% is the highest level possible under 
the regulations for tinnitus).  See also Smith v. Brown, 7 
Vet. App. 255, at 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the Board to 
make a determination of 10 percent for tinnitus for each ear 
for a total of 20 percent.)  Accordingly, an evaluation in 
excess of 10 percent for bilateral tinnitus is denied.  

Conclusion

The Board also considered whether an evaluation in excess of 
10 percent is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1) for bilateral hearing loss and tinnitus.  
However, the Board cannot conclude that the disability 
picture as to either the veteran's tinnitus or bilateral 
hearing loss is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321(b).  

The veteran has not required any periods of hospitalization 
for his service-connected hearing loss or tinnitus.  There is 
no evidence in the claims file to suggest that marked 
interference with employment is the result of the 
service-connected disabilities.  Despite the veteran's 
contention that he was refused employment at a country club 
due to hearing loss and tinnitus, there is no indication, 
based upon the severity of his disabilities as shown upon VA 
examination, that other types of employment would be 
precluded.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disabilities.  The disabilities are appropriately rated under 
the schedular criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
evaluations in excess of 10 percent for bilateral hearing 
loss and tinnitus.  38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



